LYONS, Justice
(concurring specially).
I join the majority opinion and concur specially. The defect in the opinion of the Court of Civil Appeals lies in its refusal to allow the ABC Board to accept the City’s application of its ordinance. The ABC Board acts pursuant to § 28-3A-17, Ala. Code 1975, which allows it to issue a license for retail sale of beer for off-premises consumption where such a use is not prohibited by a valid municipal zoning ordinance. The City refused to issue a license to Shabani to sell beer off-premises because the City’s zoning ordinances condemned the expansion of a nonconforming use. That determination was never challenged in a proceeding against the City. The City is not a party to this proceeding. Under the standard of review applicable to actions of the ABC Board, it is not appropriate for a court to convert an application to the ABC Board for the issuance of a license into a proceeding to review a city’s previous adverse determination as to the effect of its zoning ordinance.